1    JOHN R. DUREE, JR., INC.
     A Professional Law Corporation
2
     Attorney at Law – SBN 65684
3    1001 G Street, Suite 103
     Sacramento, California 95814
4    Telephone: (916) 441-0562
5
     Facsimile: (916) 447-2988

6    Attorney for Defendant
     DAVID SCHELL
7

8

9                             IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
     UNITED STATES OF AMERICA,           )                 2:14-CR-00325-JAM
13
                                         )
14                           Plaintiff,  )
                                         )                 REQUEST FOR ORDER AND
15   v.                                  )                 ORDER TO
                                         )                 EXONERATE BOND AND
16
                                         )                 RETURN PASSPORT
17   DAVID SCHELL,                       )
                                         )
18                           Defendant.  )
19
     ___________________________________ )

20
            On November 7, 2014, the court ordered Mr. Schell released on a $50,000 unsecured
21

22   bond subject to conditions, which included that he surrender his passport. ECF nos. 2, 6

23   (condition no. 6). On November 14, 2014, Mr. Schell surrendered his United States passport to
24
     the court. ECF no. 11.
25
            On May 28, 2019, Mr. Schell was sentenced to 36 months of supervised release. ECF no.
26
     127. It is not a condition of his supervised release that the court maintain custody of his
27

28   passport. See ECF No. 128 at p. 4.

                                      Request for Order and [Proposed] Order
                                      to Exonerate Bond and Return Passport
                                                        -1-
1           Accordingly, as Mr. Schell is no longer on pre-trial release and is currently serving his
2
     sentence, he respectfully requests the court exonerate the bond posted to secure his release and
3
     return his passport.
4

5
     Dated: July 2, 2019                                  Respectfully Submitted,

6

7                                                          /s/ John R. Duree, Jr.
8                                                         JOHN R. DUREE, JR.
                                                          Attorney for Defendant
9                                                         DAVID SCHELL
10

11                                               ORDER

12          Good cause appearing,
13
            IT IS HEREBY ORDERED that the bond posted to secure the release of the defendant,
14
     David Schell, be exonerated and that his United States passport surrendered to the court be
15
     returned to him.
16

17   Dated: 7/8/2019                                      /s/ John A. Mendez____________
                                                          HON. JOHN A. MENDEZ
18                                                        United States District Court Judge
19

20

21

22

23

24

25

26

27

28


                                     Request for Order and [Proposed] Order
                                     to Exonerate Bond and Return Passport
                                                       -2-
